REQUESTED BY: Dear Senator Keyes:
This is in reply to your inquiry concerning the authority of the Legislature to permit the sale of state-owned real estate by other than public sale, and place the proceeds of the sale in an agency account rather than the General Fund.
Insofar as the Constitution of the state is concerned, we have found no specific provision which would prohibit the sale of state-owned lands, other than state school lands, by other than public bid or auction, and the placing of the proceeds of the sale in an agency fund rather than the General Fund of the state.